      Case 1:17-cv-04188-LTS-JLC Document 96 Filed 09/27/19 Page 1 of 2
          Case 1:17-cv-04188-LTS-JLC Document 88 Filed 07/26/19                                           Page 1 of 2




       51 Modison Avenue, zind Floor, New York, New York 10010-1601        I TEL   (212) 849-7000 FAX (2u) 849-7100




                                                                                                        WRITER'S DIRECT DIAL No.
                                                                                                                      (212) 849-7324
                                                . L·~oc SD'.\Y
                                               :I 'DOCUMENT                              I               WRITER'S EMAIL ADDRESS



                                                                                        r
                                                    .                                        sandrabresnick@quinnemanuel.com




                                              I [)~_\l~~-~~-LED: ~,
                                               '.:· E.LEC. TR. O:"ICALLY FILED
July 26, 2019                                       DOC#:                    . ,,.[c
                                               :1                ~J /Iv ·1
BvECF

The Honorable Laura T. Swain
500 Pearl Street, Room l 7C
                                                                                                r~~MO ENDORSED
United States Courthouse
New York, NY 10007

Re:       Daniels-Feasel v. Forest Labs. LLC, No. 1:17-cv-4188 (S.D.N.Y.) (LTS) (JLC)

Dear Judge Swain:

        This firm and Dechert LLP represent the Forest Defendants in the above-referenced
matters. As directed by the Court in its original Scheduling Order (Doc. 35, Paragraph 3(e)), we
write together with counsel for Plaintiffs concerning the Daubert motions in these matters.

        As the Court may recall, the scheduling order requires issues of general causation to be
addressed before issues of specific causation. The Forest Defendants filed a Daubert motion
seeking to exclude Plaintiffs' experts' testimony on issues of general causation on June 21, 2019
(Doc. Nos. 79-81 ), and requesting oral argument. Plaintiffs filed their opposition on July 19, 2019
(Doc. No. 85; see also Doc. Nos. 86-87). Forest's Reply brief will be filed on August 16, 2019.
Plaintiffs have not filed any general causation Daubert motions.

        Second Circuit law holds that whether to conduct a Daubert hearing is within the trial
court's discretion. Defendants have requested oral argument on their motion (Doc. No. 79).

        Plaintiffs have further requested the opportunity to produce live testimony of the three
experts who are subject of Defendants' motion. Plaintiffs suggest that each of their three experts
can be examined by the parties for approximately one-half day each. Plaintiffs suggest that with
brief (ten to fifteen minute) opening statements and closing arguments, this proposed live
testimony could be accomplished in two days' time.

        To the extent the Court is inclined to hold a hearing with live testimony of Plaintiffs'
experts, Defendants would request the opportunity to produce live testimony from up to three of
its experts. See FRE l 04(a); see also Magistrini v. One Hour Martinizing Dry Cleaning, 180 F.


       111.1in11 ema111.11111ir111.1ll1Ht 11. sumvan, 1111
       LOS ANGELES     I NEW YORK I SAN FRANCISCO I SILICON VALLEY I CHICAGO I WASHINGTON, DC I HOUSTON I SEATTLE
       IDNDON     I TOKYO I MANNHEIM I MOSCOW! HAMBURG I PAR!S \MUNICH I SYDNEY I HONG KONG I BRUSSELS I ZURICH
    Case 1:17-cv-04188-LTS-JLC Document 96 Filed 09/27/19 Page 2 of 2
       Case 1:17-cv-04188-LTS-JLC          Document 88 Filed 07/26/19         Page 2 of 2




July 26, 2019
Page 2


Supp. 2d 584, 596 (D.N.J. 2002) (the court, exercising its discretion, conducted an evidentiary
hearing on a party's Daubert motions, hearing testimony from both parties' experts), afj'd, 68 F.
App'x 356 (3d Cir. 2003) and In re Zoloft (Sertraline Hydrochloride) Prods. Liab. Litig., 26 F.
Supp. 3d 449, 451 (E.D. Pa. 2014) (same). Subject to Your Honor's direction, Defendants suggest
forty-five minutes to an hour each for opening and closing statements. Defendants estimate that
such a hearing with live testimony from both parties' experts, together with opening and closing
statements, could be conducted in 5 days.

        Plaintiffs object to the Defendants' calling live testimony as Plaintiffs have not moved to
exclude any of their opinions. Plaintiffs further state that if the Court is inclined to hear from
Defendants' experts, Defendant should be limited to the same amount of time that Plaintiffs'
experts seek, i.e. no more than two days.

       We are available if Your Honor would like to discuss.

Respectfully submitted,

                                                           Ill-     c<MtJ
                                                                ~ ltl frfL.11' ~
                                                            ~~l~lt~·~
Sandra Bresnick
cc: Counsel of Record
                                                            U.:JL   whMO>''J      "'-cVtn.-
                                                             ~ ({'31'1\\. uJ- wJJ.-      \k_     .
                                                             f\l.<L ~.          \:G ~ c:g-f    re ~lvu.



                                                             SO ORDERED:
